 



EXHIBIT 10.24
(ABITIBI CONSOLIDATED LOGO) [g12243kg1224310.gif]
EXECUTIVE DEFERRED SHARE UNITS
PLAN

 



--------------------------------------------------------------------------------



 



Abitibi-Consolidated Inc.   Executive Deferred
Share Unit Plan

TABLE OF CONTENTS

         
SECTION 1. GENERAL PROVISIONS
    1  
 
       
1.1 Purpose
    1  
1.2. Definitions
    1  
1.3. Effective Date
    2  
1.4. Administration
    2  
1.5. Governing law
    2  
 
       
SECTION 2. ELECTION UNDER THE PLAN
    2  
 
       
2.1. Payment and Deferral of Annual Remuneration
    2  
2.2. Adjustments and Reorganizations
    3  
2.3. Termination of Service
    4  
 
       
SECTION 3. GENERAL
    5  
 
       
3.1. Transferability of Awards
    5  
3.2. No Right Service
    5  
3.3. Unfunded Plan
    5  
3.4. Successors and Assigns
    5  
3.5. Plan Amendment
    5  
3.6. Plan Termination
    6  
 
    i  

 



--------------------------------------------------------------------------------



 



SECTION 1. General Provisions

1.1.   Purpose

          The purpose of the Abitibi-Consolidated Inc. Executive Deferred Share
Unit Plan is to promote a greater alignment of interests between eligible
officers and executives of the Corporation and the shareholders of the
Corporation.

1.2.   Definitions

  As used in the Plan, the following terms have the following meanings:

  (a)   “Board” means the Board of Directors of the Corporation;     (b)  
“Committee” means the Human Resources Compensation Committee of the Board, or
such other persons designated by the Board;     (c)   “Common Share” means a
common share of Abitibi-Consolidated Inc.;     (d)   “Corporation” means
Abitibi-Consolidated Inc.;     (e)   “Deferred Share Unit” means a right granted
by the Corporation to an Eligible Executive to receive, on a deferred payment
basis, a Common Share or the cash equivalent of a Common Share on the terms
contained herein;     (f)   “Eligible Executive” means any officer or executive
of the Corporation or any subsidiary of the Corporation determined to be an
Eligible Executive pursuant to paragraph 1.4;     (g)   “Executive’s Annual
Incentive Remuneration” means all bonus amounts (if any) payable to an Eligible
Executive by the Corporation or a subsidiary of the Corporation in respect of
the services provided to the Corporation or subsidiary by the Eligible Executive
in any calendar year;     (h)   “Fair Market Value” means the average of the
high and low prices per Common Share at which Common Shares are traded on the
principal Canadian stock exchange on which the Common Shares are traded on the
applicable day or, if such stock exchange is not open on such day, or if there
are no prices per Common Share quoted on such day, on the immediately preceding
day on which such stock exchange is open or there is a quoted price, as the case
may be. If the Common Shares are not listed on a stock exchange, the Fair Market
Value shall be the value established by the Committee based on the price per
Common Share on any other public exchange on which the shares are listed, or if
the Common Shares are not listed on any public exchange, by the Committee acting
in good faith;     (i)   “Filing Date” has the meaning ascribed to that term in
paragraph 2.3(a);

1



--------------------------------------------------------------------------------



 



  (j)   “Final Payment” has the meaning ascribed to that term in paragraph
2.3(a);     (k)   “Plan” means the Abitibi-Consolidated Inc. Executive Deferred
Share Unit Plan; and     (l)   “Trustee” means a trustee of a trust or custodial
account established by the Corporation for the purpose of purchasing Common
Shares pursuant to paragraph 2.3(a).

1.3.   Effective Date

  The Plan shall be effective as of January 1, 2000.

1.4.   Administration

          The Committee shall, in its sole and absolute discretion:
(i) determine from time to time which officers or executives of the Corporation
or any subsidiary of the Corporation shall be Eligible Executives for the
purposes of the Plan; (ii) interpret and administer the Plan; (iii) establish,
amend and rescind any rules and regulations relating to the Plan; and (iv) make
any other determinations that the Committee deems necessary or desirable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan in the manner and to the
extent the Committee deems, in its sole and absolute discretion, necessary or
desirable. Any decision of the Committee with respect to the administration and
interpretation of the Plan shall be conclusive and binding on the Eligible
Executive.

1.5.   Governing Law

          The Plan shall be governed by and construed in accordance with the
laws of the Province of Québec and the federal laws of Canada applicable
therein.
SECTION 2. Election under the Plan

2.1.   Payment and Deferral of Annual Remuneration

          Subject to such rules, approvals and conditions as the Committee may
impose, an Eligible Executive may elect to receive the Executive’s Annual
Incentive Remuneration, in whole or in part, in the form of Deferred Share Units
or cash.

  (a)   Method of Electing. To elect a form or forms of payment of an
Executive’s Annual Incentive Remuneration, the Eligible Executive shall complete
and deliver to the Secretary of the Corporation a written election by no later
than December 31 of the calendar year preceding the calendar year in which the
Executive’s Annual Incentive Remuneration becomes payable. The Eligible
Executive’s written election shall designate the percentage of the Executive’s
Annual Incentive Remuneration for the applicable calendar year that is to be

2



--------------------------------------------------------------------------------



 



      deferred into Deferred Share Units and the percentage to be paid in cash.
In the absence of a designation to the contrary, the Eligible Executive’s
election for the latest calendar year with respect to the percentage of the
Executive’s Annual Incentive Remuneration that is to be deferred into Deferred
Share Units and the percentage that is to be paid in cash shall continue to
apply to all subsequent Executive’s Annual Incentive Remuneration payments until
the Eligible Executive submits another written election in accordance with this
paragraph. An Eligible Executive shall only file one election in respect of the
Executive’s Annual Incentive Remuneration payable in any calendar year and the
election shall be irrevocable for that year. If no election is made, and no
prior election remains effective, the Eligible Executive shall be deemed to have
elected to be paid all the Executive’s Annual Incentive Remuneration for the
applicable calendar year in cash.     (b)   Payment of Executive’s Annual
Incentive Remuneration. The portion of the Executive’s Annual Incentive
Remuneration shall be paid in cash or credited as Deferred Share Units, as
elected by the Eligible Executive, on the date on which bonus payments are
payable under the applicable bonus arrangement.     (c)   Deferred Share Units.
Deferred Share Units elected by an Eligible Executive pursuant to the Plan shall
be credited to an account maintained for the Eligible Executive by the
Corporation. The number of Deferred Share Units (including fractional Deferred
Share Units) to be credited on each of the dates prescribed by paragraph 2.1(b)
shall be determined by dividing the amount of the Executive’s Annual Incentive
Remuneration to be deferred into Deferred Share Units on such date by the Fair
Market Value per Common Share on such date.     (d)   Dividends. When dividends
are paid on Common Shares, an Eligible Executive shall be credited with dividend
equivalents in respect of Deferred Share Units credited to the Eligible
Executive’s account as of the record date for payment of dividends. Such
dividend equivalents shall be converted into additional Deferred Share Units
(including fractional Deferred Share Units) based on the Fair Market Value per
Common Share on the date credited.

2.2.   Adjustments and Reorganizations

          In the event of any stock dividend, stock split, combination or
exchange of shares, merger, consolidation, spin-off or other distribution (other
than normal cash dividends) of the Corporation’s assets to shareholders, or any
other change in the capital of the Corporation affecting Common Shares, such
proportionate adjustments, if any, as the Committee in its discretion may deem
appropriate to reflect such change, shall be made with respect to the number of
Deferred Share Units outstanding under the Plan.

3



--------------------------------------------------------------------------------



 



2.3.   Termination of Service

  (a)   Termination of Service. An Eligible Executive who has retired from all
positions with the Corporation and any subsidiary of the Corporation as officer,
executive and director, or who, except as a result of death, has otherwise
ceased to hold any such positions with the Corporation and any such
subsidiaries, may redeem the Deferred Share Units credited to the Eligible
Executive’s account by filing with the Secretary of the Corporation a notice of
redemption of the Deferred Share Units in the prescribed form on or before
December 15 of the first calendar year commencing after the date the Eligible
Executive retires from or otherwise ceases to hold such positions. If the
Eligible Executive fails to file a notice of redemption of the Deferred Share
Units on or before such December 15, the Eligible Executive shall be deemed to
have filed with the Secretary of the Corporation a notice of redemption on such
December 15. The date on which a notice of redemption is filed or deemed to be
filed with the Secretary of the Corporation is the “Filing Date”. The notice of
redemption filed by the Eligible Executive shall specify that the Eligible
Executive has elected to receive either: (i) a lump sum cash payment (net of any
applicable withholdings) (the “Final Payment”) equal to the number of Deferred
Share Units credited to the Eligible Executive’s account as of the Filing Date
multiplied by the Fair Market Value per Common Share on the Filing Date; or
(ii) the number of Common Shares that may be purchased with the Final Payment on
the basis set out in this paragraph below by the Trustee. The Eligible Executive
may also elect on the notice of redemption to receive a percentage of the Final
Payment in cash and the remaining percentage of the Final Payment by the
purchase of Common Shares, in either case in accordance with the preceding
sentence as appropriately amended. If a notice of redemption is deemed to be
filed or the notice of redemption filed does not specify receipt of cash or
Common Shares, the Eligible Executive shall be deemed to have elected to receive
the entire payment in cash. Within 7 days following the Filing Date, the
Corporation shall either: (i) if the Eligible Executive elected to receive all
or a portion of the Final Payment, make such payment to the Eligible Executive;
or (ii) if the Eligible Executive elected to receive Common Shares, contribute
all or the appropriate portion of the Final Payment to the Trustee and require
the Trustee to use such amount as soon as practicable thereafter to purchase
Common Shares on the principal Canadian stock exchange on which the Common
Shares are traded. An amount that would otherwise give rise to fractional shares
shall be paid in cash.     (b)   Death of Eligible Executive. In the event of
the death of an Eligible Executive, the Corporation shall, within 90 days of the
Eligible Executive’s death, make a lump sum cash payment to or for the benefit
of the legal representative or beneficiary of the Eligible Executive. The lump
sum cash payment shall equal the number of Deferred Share Units credited to the
Eligible Executive’s Account on the date of payment multiplied by the Fair
Market Value per Common Share on the day immediately preceding the date of
payment. If permitted by applicable law, the Eligible Executive may appoint a
beneficiary of his rights under the Plan.

4



--------------------------------------------------------------------------------



 



      “Beneficiary” for the purpose of the Plan means a person who is a relation
or dependent of the Eligible Executive.     (c)   Death of Eligible Executive
after Retirement. If an Eligible Executive dies after ceasing to hold all
positions as officer, executive and director of the Corporation or any of its
subsidiaries but before filing a notice of redemption with the Secretary of the
Corporation, paragraphs 2.3(a) and (b) shall apply with such modifications as
the circumstances require provided that, in no event shall payment be made later
than December 31 of the first calendar year commencing after the Eligible
Executive ceases to hold the aforementioned positions.

SECTION 3. General

3.1.   Transferability of Awards

          Rights respecting Deferred Share Units shall not be transferable or
assignable other than by will or the laws of descent and distribution.

3.2.   No Right to Service

          Neither participation in the Plan nor any action under the Plan shall
be construed to give any Eligible Executive a right to be retained as an
employee, officer or otherwise in the service of the Corporation.

3.3.   Unfunded Plan

          Unless otherwise determined by the Committee, the Plan shall be
unfunded. To the extent any individual holds any rights by virtue of an election
under the Plan, such rights (unless otherwise determined by the Committee) shall
be no greater than the rights of an unsecured general creditor of the
Corporation.

3.4.   Successors and Assigns

          The Plan shall be binding on all successors and assigns of the
Corporation and an Eligible Executive, including without limitation, the estate
of such Eligible Executive and the legal representative of such estate, or any
receiver or trustee in bankruptcy or representative of the Corporation’s or
Eligible Executive’s creditors.

3.5.   Plan Amendment

          The Board may amend the Plan as it deems necessary or appropriate, but
no such amendment shall, without the consent of the Eligible Executive or unless
required by law, adversely affect the rights of an Eligible Executive with
respect to Deferred Share Units to which the Eligible Executive is then entitled
under the Plan.

5



--------------------------------------------------------------------------------



 



3.6.   Plan Termination

          The Board may terminate the Plan at any time, but no such termination
shall, without the consent of the Eligible Executive or unless required by law,
adversely affect the rights of an Eligible Executive with respect to Deferred
Share Units to which the Eligible Executive is then entitled under the Plan.

6



--------------------------------------------------------------------------------



 



APPENDIX 2 — Financial Performance Criterion, Comparator Group and Ranking
Schedule for grant
[appropriate information from HRCC approved guidelines to be inserted for each
grant]

7